Title: To James Madison from William Eustis, 30 January 1810
From: Eustis, William
To: Madison, James


Sir,War Department January 30th. 1810
In obedience to a resolution of the House of Representatives of the 22 Instant, I have the honor to transmit you the following returns, marked A. B & C.

A.Exhibits a General return of the troops of the United states composing the Military peace establishment and the Additional military force, specifying the particular force of each Regiment and Corps, taken from the latest returns received by the Adjutant and Inspector of the Army to the 28th. November 1809, to which is subjoined the present disposition of the General and Field Officers.
B.A return of the regular forces allotted for the defence of New Orleans, comprehending those of the military peace establishment on that station, and the Additional Military force ordered there on the 2d. December 1808.
C.The disposition and effective strength of the Additional Military force ordered for the defence of New Orleans, taken from the latest reports received at the Office of the Adjutant & Inspector of the Army, to which is subjoined a list of resignations, dismissals and deaths of Officers of the Army since the 1st. of January 1809.

The additional force ordered for the defence of New Orleans was detached from the several corps as they had been recruited; and arrived at that place between the 10th. of March and 20th. of April 1809. Leaving a Detachment in the City of New Orleans this Army moved and encamped at Terre au Boeuf on the Mississippi, fifteen miles below New Orleans, on the 8th. of June, where they remained until the month of September. In September they embarked for Natchez and in the month of October encamped near Washington, six miles in the rear of Natchez, at which place they hutted for the winter.
It must have been expected that the sickness and mortality incident to New troops in the summer and autumnal months would be aggravated by their removal to a more southern climate. The whole of this Detachment has been affected with disease; and the number of deaths will be found eventually to exceed those stated in the returns.
Since their removal to their present station, the latest advices state that they are convalescent. I have the honor to be very respectfully Sir Your Ob: Servt.
W. Eustis.
